J0AN0S, Judge.
Oatsvall appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. His motion alleged that his *148plea of guilty to the charge of larceny of an automobile was entered involuntarily because it was not made with an understanding of the nature of the charge or the consequences of the plea. No portion of the file or record was attached to the order denying appellant’s motion. Instead, the order recited that the trial court had reviewed the motion and found “that the defendant is entitled to no relief.”
Appellant’s motion appears to be facially sufficient. Therefore, it was error for the trial court to summarily deny the motion, and this cause is reversed and remanded with directions to the trial court to attach portions of the record which conclusively show that appellant is entitled to no relief or to conduct an evidentiary hearing on the allegations presented in the motion. See: State v. Reynolds, 238 So.2d 598 (Fla.1970); Wilcox v. State, 267 So.2d 15 (Fla. 1st DCA 1972).
REVERSED and REMANDED.
SMITH and ZEHMER, JJ., concur.